PER CURIAM. —
The appeal in this case was-prosecuted to this court, hut was thereafter transferred hy it to the Springfield Court of Appeals under ‘ the provisions of the Act of the Legislature, approved June 12,1909. [See Laws of Missouri 1909, p. 396; see also sec. 3939, R, S. 1909.] In due time the cause was disposed of hy the Springfield Court of Appeals through an opinion prepared by Judge Cox of that court, as will appear by reference to Henry v. John O’Brien Boiler Works Co., 151 Mo. App. 591, 132 S. W. 310. Subsequently, the Supreme Court declared the said legislative act, which purported to authorize the transfer of cases from this court to the Springfield Court, to he unconstitutional. The cause was thereafter transferred by the Springfield Court of Appeals to this court on the theory that the jurisdiction of the appeal' continued to reside here and the proceedings had in the Springfield Court with reference thereto were corarn non judice.
*616The case has been argued and submitted here and duly considered. Upon reading the record and considering the arguments, we are pursuaded that the opinion of the Springfield Court, above referred to, properly disposes of the controversy, and it is adopted as the- opinion of .this court. For the reason given in that opinion the judgment should be reversed. It is so ordered.
All concur.